 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11       JANICE REDFIELD,                                Case No. 1:17-cv-01687-DAD-SAB

12                   Plaintiff,                          ORDER GRANTING STIPULATION TO
                                                         MODIFY SCHEDULING ORDER
13            v.
                                                         (ECF No. 39)
14       ALLIED HEALTHCARE PRODUCTS, INC.,
         et al.,
15
                     Defendants.
16

17

18          On March 19, 2018, the Court issued a scheduling order setting pretrial deadlines and the trial

19   date for this action. (ECF No. 21.) On March 26, 2019, the parties filed a stipulation to amend the

20   discovery deadlines and reset the settlement conference. (ECF No. 34.) On March 27, 2019, The

21   Court denied the request without prejudice because the stipulation did not comply with the

22   requirements for modification of the scheduling order. (ECF No. 35.) On March 29, 2019, the

23   parties filed another stipulation to amend the discovery deadlines which attached a declaration

24   describing settlement and discovery efforts. (ECF No. 39.) In addition, the parties’ stipulation

25   incorporates an agreement that no dispositive motions will be filed, and incorporates the parties’

26   consent to the jurisdiction of the undersigned magistrate judge in this matter. (ECF No. 39.) Based

27   on the parties’ filings, the Court finds good cause to the modify the scheduling order.

28 ///


                                                     1
 1          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the March 19, 2018

 2    scheduling order (ECF No. 21) is amended as follows:

 3          1.      Non-Expert Discovery Cutoff: June 30, 2019;

 4          2.      Expert Disclosure Deadline: July 15, 2019;

 5          3.      Supplemental Expert Disclosure Deadline: July 30, 2019;

 6          4.      Expert Discovery Deadline: August 30, 2019;

 7          5.      Settlement Conference: July 2, 2019 at 9:30 a.m. before Judge Barbara A. McAuliffe

 8                  in Courtroom 8;

 9          6.      All other dates and aspects of the March 19, 2018 scheduling order shall remain in

10                  effect; and

11          7.      The parties are advised that no further modifications to the scheduling order will be

12                  granted absent a showing of good cause. However, the parties are free to contact

13                  Courtroom Clerk Mamie Hernandez for an informal discussion with the Court should

14                  additional amendments to the scheduling order need to be made.

15
     IT IS SO ORDERED.
16

17 Dated:        March 29, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                     2
